Memorandum by the Court.
Appeal from an order of the Supreme Court at Special Term, entered October 2, 1969, in ■ Albany County, which dismissed petitions under section 330 of the Election Law. The nominating petitions filed herein were defective and void for failure.of. compliance with the requirements of subdivisions 1 and 2 of section. 138.of the Election Law. Order affirmed, without costs. Aulisi, Staley, Jr., 'Cooke and Greenblott, JJ., concur in memorandum by the court; Herlihy, P. J., taking no-part.